Citation Nr: 0827457	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-38 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied the benefit sought on appeal. The 
veteran, who had active service from January 1969 to January 
1971, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 


FINDING OF FACT

Tinnitus was not manifested during service and is nor shown 
to be causally or etiologically related to service or to the 
service connected hearing loss.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and is 
not proximately due to or the result of a service connected 
disease or injury. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2003 and May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Futhermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal. Mayfield v. 
Nicholson, 19 Vet.App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal. 

The veteran essentially contends that he has tinnitus that is 
related to his active service or to his service connected 
hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303(a).  Furthermore, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain the following: (1) 
Medical evidence of the existence of a current disability, 
(2) medical evidence of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a relationship or nexus between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet.App. 
341 (1999) (citing Caluza v. Brown, 7 Vet.App. 498 (1995)). 

A review of the evidence of record discloses that the 
veteran's tinnitus was not manifested during service, nor 
does the veteran contend that it was manifested during 
service. The record clearly reflects that the veteran's 
tinnitus was not diagnosed until 2004. Therefore, the Board 
finds that the veteran's tinnitus was not manifested during 
service. 

In this case, the veteran has submitted a statement dated in 
March 2006 from a private physician, Vincent Honrubia, M.D., 
in support of his claim for service connection for tinnitus.  
In his letter, Dr. Honrubia stated that the veteran's service 
could be a contributor to his hearing loss, but made no 
reference to the etiology of his tinnitus.  The veteran was 
afforded two VA examinations in order to obtain opinions as 
to whether his tinnitus was related to service or to his 
service connected hearing loss. However, the VA medical 
examinations concluded that the veteran's tinnitus was not 
related to service or to his hearing loss.  

In this regard, a January 2004 VA examination noted that the 
onset of tinnitus occurred several years prior to the 
examination, but that the onset of tinnitus occurred 
approximately thirty years after separation from military 
service.  Also noted in the 2004 VA examination was the 
veteran's work experience after separation from military 
service that consisted of working in gravel pits and working 
as a truck driver.  As such the VA examiner concluded that 
the tinnitus was not related to military service.  In June 
2006, the veteran underwent another VA examination, and while 
the examiner diagnosed the veteran with tinnitus, he 
concluded that it was not at least as likely as not that the 
veteran's tinnitus was secondary to his service-connected 
hearing loss. 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for tinnitus. In the absence of evidence of a 
present disability that is related to service, a grant of 
service connection is clearly not supportable. See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
tinnitus and service, or a service connected disability, by 
way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
his tinnitus and an injury, disease or event in service or to 
a service connected disability.  While the veteran is clearly 
of the opinion that his tinnitus is related to service or to 
his service connected hearing loss, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
a service connection for tinnitus is not established.  


ORDER

Service connection for tinnitus is denied. 



____________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


